DISSENTING OPINION.
NORTONI, J.
It is conceded the policy contained a provision by which non-forfeitable paid-up insurance was vouchsafed to insured of a net value equal to that which he could demand under section 7898, Eevised Statutes 1899. Indeed, under that section, the insured could demand paid-up insurance in the amount of $111 only, whereas the provision contained in the policy for an automatic commutation assured to him paid-up insurance to the amount of $118. Of course the net value of a promise to pay $118 is greater than one to pay $111 and, therefore, no one denies or disputes the proposition that by the provision contained in the policy it was stipulated the- insured should have paid-up insurance of a net value in excess of that which he was authorized to demand if lie chose to demand a policy of .that character. The four sections of the statute set *30forth in the opinion are m pari materia and must therefore be read and interpreted together. Both the words “paid-up insurance” and “extended insurance” are technical terms which possess and signify a separate and distinct meaning peculiar to each in the insurance law. [Nichols v. Mut. Life Ins. Co., 176 Mo. 355, 75 S. W. 664.] The legislative mandate touching the construction of statutes is that technical terms and words shall be given their appropriate and peculiar meaning-in accord with their technical import. [Sec. 8057, R. S. 1909.] In view of these precepts, I am persuaded that the words “extended insurance” and “paid-up insurance,” employed in the proviso of section 7900, Revised Statutes 1899, refer, the one to section 7897, which contemplates and deals with “extended insurance,” and the other to section 7898, which deals with “paid-up insurance” alone. Indeed, the proviso speaks of “paid-up” or “extended insurance” as provided for “in this article.” There is but one section of the article which provides for “extended insurance” and that is section 7897, and while another and distinct section provides for “paid-up insurance;” that is section 7898. All of these sections are to be read together, as they deal with the same subject under different circumstances therein suggested, and the concluding words of the proviso to section 7900 essentially refers to both, for it employs the technical terms of “extended insurance” and “paid-up insurance,” which is the subject-matter of the two separate sections, 7897 and 7898. Besides, the concluding words of the proviso to section 7900 expressly refer to “piaid-up insurance” and “extended insurance,” the net value of which shall be equal to “that provided for in this article.”
Although section 7897 does provide a standard — ■ the combined experience table of mortality — by which, through computation, the net value of a policy is to be ascertained, no one can doubt that a policy may have a net value, though it is not computed under that par*31tieular statute. In other words, it is clear that a “paid-up” policy “for an amount hearing such proportion to the amount of the original policy as the number of the complete annual premiums actually paid shall bear to the number of such annual premiums stipulated to be paid,” as is provided for in section 7898, has a net value' though it is not actually computed at all. This, in my opinion, is the net value contemplated by the Legislature when speaking of “paid-up insurance” in the proviso to section 7900, R. S. 1899. The relevant words of that proviso are “provided ... in all instances where three annual premiums shall have been paid on a policy of insurance, the holder of such policy shall be entitled to paid-up or extended insurance, the net value of which shall be equal to that provided for in this article.” The net value of what? The net value of extended insurance as provided for in this article if the provision for automatic commutation contained in the policy relates to extended insurance. As the only section of the article relating to extended insurance is section 7897, the validity of a provision for extended insurance contained in a policy would necessarily be determined under section 7897, but as that section omits to deal with “paid-up insurance,” it is without application here. Section 7898 does provide for “paid-up insurance” and it is the only section in the article which touches on that subject-matter. It seems, therefore, if the policy contains a provision, as does this one, for an automatic commutation to non-forfeitable paid-up insurance upon the insured ceasing payment of the premiums as they fall due, such paid-up insurance is sufficient to satisfy the statute if it, the paid-up policy, is equal to the net value of the paid-up insurance provided for “in this article” which is mentioned alone in section 7898.
Furthermore, in construing the statutes, the intention of the Legislature is to be ascertained and effectuated. To this end, it is competent to look into the prior state of the law and examine the amendments in order *32to ascertain the purpose of the change of phraseology. Our most recent prior statute on the subject was passed in 1895. [See Laws of Missouri, 1895, p. 197.] By this act the statute of 1889 was amended and in express terms the reader is referred by the amendment to section 5856, Revised Statutes 1889 for information on the question of net value. It was provided that the paid-up policy which might be stipulated for in the policy should have a net value equal to that provided in section 5856, which section in all material respects is the same as section 7897, Revised Statutes 1899, and furnished the combined experience table as the standard for ascertaining the net value. It appears, too, the proviso of section 7900, under consideration, first came into our law by the amendment of 1895, but instead of the proviso employing the words, “in this article” at that time, it referred in express terms to section 5856 for the standard of net value. Afterwards, in 1899, (see Laws of Missouri, 1899, p. 248), the statute was again amended by inserting the words, “or extended” immediately after the words, “paid-up insurance,” and the reference to section 5856 was stricken out. In lieu of the express reference to one section of the article for a standard to which the net value of the paid-up policy is to be the equivalent, the Legislature added the words, “in this article.” This, to my mind, manifests an intention on the part of the lawmakers to refer the matter of extended insurance provided for in a policy to the then section on extended insurance, which was section 5856, Revised Statutes 1889, for the equivalent in net value and refer the matter of paid-up insurance to section 5857, Revised Statutes 1889, which alone provided for paid-up insurance for the standard by which an equivalent in net value is required to be given; for both of these sections employing the technical terms of extended and paid-up insurance are part of the same article. By reference to the statute' above referred to, it will appear *33they are in all material respects the same as those set forth in the opinion in the order named.
I respectfully dissent from the reasoning of the court for the reasons suggested, in that it omits to reckon with the words “paid-up insurance” and “extended insurance,” employed in the proviso of section 7900, as technical terms. These terms, in my opinion, relate alone to the two separate sections of the article for an ascertainment of the net value of the insurance which is required to be vouchsafed in the policy in order to relieve it from the operation of sections 7897 and 7899. As it appears from the opinion, the policy contains a provision assuring paid-up insurance equivalent in net value to that provided for in section 7898, which alone deals with paid-up insurance, it seems on this hypothesis it should be treated as if relieved from the operation of other sections of the article. I deem the opinion and judgment of the court to be in conflict with the judgment of the Supreme Court in Nichols v. Mutual Life Ins. Co., 176 Mo. 355, 75 S. W. 664, for the reasons stated and request that the case be certified to the Supreme Court for final determination.